—In an action in which a judgment of the Supreme Court, Westchester County, was entered, divorcing the parties, and in which a subsequent motion by the plaintiff former wife to modify the judgment with respect to defendant’s right „ of visitation with the parties’ minor child was transferred to the Family Court, Westchester County, defendant appeals, as limited by his brief, from so much of an order of the latter court, dated December 11, 1973 and made on resettlement, as directed him to pay a counsel fee. Order affirmed insofar as appealed from, without costs. No opinion. Ghilotta, P. J., Martuseello, Latham, Shapiro and Cohalan, JJ., concur.